t c memo united_states tax_court jack r stedman petitioner v commissioner of internal revenue respondent docket no filed date jack r stedman pro_se michael w bitner for respondent memorandum opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax and a dollar_figure accuracy- related penalty under sec_6662 the issues for decision unless otherwise indicated all section references are to the internal_revenue_code as in effect for the taxable_year at issue are whether petitioner is entitled to deduct as alimony court-ordered payments of attorney’s fees to his ex-wife and whether petitioner is liable for the sec_6662 accuracy- related penalty background the parties have stipulated some facts which are so found when he petitioned the court petitioner resided in nebraska petitioner is a retired postal inspector and certified_public_accountant c p a in petitioner and ivadelle l stedman divorced there ensued protracted litigation between them over her right to a portion of petitioner’s civil service retirement_system csrs benefits by finding of facts and order on attorney’s fees dated date pursuant to cal fam code sec west the superior court of california county of santa clara ordered petitioner to pay his former wife’s attorney dollar_figure representing dollar_figure in fees and dollar_figure in costs by the superior court’s amended order dated date these attorney’s fees and costs were to be paid in monthly installments from petitioner’s csrs benefits for the year at issue the monthly installments were dollar_figure per month the u s office of personnel management opm was ordered to make these payments directly to petitioner’s former wife the order and amended order were silent as to whether the obligation to pay attorney’s fees and costs would terminate if she died before they were paid in full on hi sec_2002 federal_income_tax return petitioner claimed a dollar_figure deduction for alimony paid with respect to the award of attorney’s fees and costs petitioner did not consult a tax professional about this claimed deduction in the notice_of_deficiency respondent disallowed the deduction and imposed an accuracy-related_penalty pursuant to sec_6662 and b alimony deduction discussion sec_215 allows a deduction for the payment of alimony as defined in sec_71 which provides in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the parties agree that the requirements of subparagraphs a b and c have been satisfied they disagree solely about whether the payments satisfy subparagraph d ie whether the obligation to pay the court-ordered attorney’s fees and costs would have terminated in the event of the death of petitioner’s former wife under sec_71 the payor must have no liability to continue payments after the recipient’s death otherwise the payor may not deduct any required related payments see 541_f3d_973 9th cir affg tcmemo_2006_105 407_f3d_186 3d cir affg tcmemo_2003_163 if the divorce instrument is silent as to the existence of a postdeath obligation the requirements of sec_71 may still be satisfied if the payments terminate upon the payee spouse’s death by operation of state law johanson v commissioner supra pincite if state law is ambiguous in this regard however a ‘federal court will not engage in complex subjective inquiries under state law rather the court will read the divorce instrument and make its own determination based on the language of the document ’ id quoting 102_f3d_842 6th cir affg t c memo because the superior court order is silent as to whether the obligation to pay attorney’s fees and costs to petitioner’s former wife would terminate in the event of her death we consider whether california law provides a clear answer to this question petitioner was ordered to pay his former wife’s attorney’s fees and costs pursuant to cal fam code sec that provision authorizes a court in a marriage dissolution proceeding to order one party to pay reasonably necessary attorney’s fees and costs to the other party or to the other party’s attorney there is no provision in cal fam code sec terminating the payor’s obligation upon the death or remarriage of the other spouse by contrast with respect to court-ordered awards of spousal support made pursuant to cal fam code sec west the statute specifically provides that unless the parties to a marriage dissolution agree otherwise in writing the payor’s obligation terminates upon the death of either party or the remarriage of the other party cal fam code sec differentiating attorney’s fees from spousal support one california court has held that under the statutory predecessor to cal fam code sec the remarriage of a former spouse does not preclude her right to attorney’s fees in a postdissolution proceeding newport v newport cal rptr ct app respondent contends that since remarriage does not terminate the right to attorney’s fees neither would the death of a former spouse see adamoli v drake cal rptr 2d ct app in a postdissolution proceeding involving a former husband’s continuing obligation to support a disabled child the former wife’s cause of action for attorney’s fees under cal fam code sec did not abate with her death cf johanson v commissioner supra pincite n following california case law which holds that the death and remarriage provisions of cal fam code sec should be interpreted in a similar fashion we find respondent’s contentions persuasive indeed without expressly analyzing the particulars of california family law this court has held that an award of attorney’s fees in a california domestic relations proceeding survived the death of the spouse to whom the fees were awarded ribera v commissioner tcmemo_1997_38 affd without published opinion 139_f3d_907 9th cir see also berry v commissioner tcmemo_2000_373 under oklahoma law obligation to pay attorney’s fees arising from a temporary order issued by the divorce court pendente lite would not have terminated if the payee spouse died before entry of a final decree affd 36_fedappx_400 10th cir zinsmeister v commissioner tcmemo_2000_364 under minnesota law payment of attorney’s fee award did not qualify as alimony where the payor’s obligation to pay survived the payee’s death affd 21_fedappx_529 8th cir but even if we were to conclude that california law were unclear or ambiguous in this regard it would not avail petitioner for then we would be required to make an independent determination on the basis of the superior court orders as to whether petitioner’s attorney’s fee obligation would end at the death of his former wife see johanson v commissioner supra pincite because the superior court orders are silent in this regard and because there is no other evidence to support a contrary conclusion we would still conclude that petitioner’s obligation to make the payments in issue would not terminate upon the death of his former spouse hence the payments do not satisfy the requirements of sec_71 at trial and on brief petitioner has attacked the state judgment awarding attorney’s fees and costs to his former wife he contends that the state court exceeded its authority in ordering opm to pay attorney’s fees and costs from his csrs benefits there is no indication however that any state court has overturned the judgments in question principles of collateral_estoppel and full faith and credit counsel that we respect them see stark v commissioner tcmemo_2003_47 calhoun v commissioner tcmemo_1992_246 affd without published opinion 993_f2d_1533 2d cir accuracy-related_penalty sec_6662 imposes a 20-percent penalty on any portion of an underpayment that is attributable to among other things negligence or disregard of rules or regulations see sec_6662 for this purpose negligence includes any failure to make a reasonable attempt to comply with the tax code the term disregard includes careless reckless or intentional disregard sec_6662 we find that petitioner’s understatement resulting from his improper attempt to deduct as alimony the court-ordered payments of attorney’s fees is attributable to negligence and disregard of rules and regulations accordingly respondent has carried his burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioner a retired c p a has offered no separate arguments in this regard he professes to be familiar with the provisions of the internal_revenue_code he did not consult a professional tax adviser in preparing hi sec_2002 federal_income_tax return particularly in the light of his experience and professed knowledge we conclude that petitioner has not shown that he had reasonable_cause or acted in good_faith with respect to the disallowed alimony deduction to reflect the foregoing decision will be entered for respondent
